ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Ecology Mir Group                              ) ASBCA No. 62507
                                               )
Under Contract No.     W91364-20-P-0025        )

APPEARANCE FOR THE APPELLANT:                     Mr. Adham Yusupov
                                                   CEO

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Nicholas Lucchetti, JA
                                                  Dana J. Chase, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: July 7, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62507, Appeal of Ecology Mir
Group, rendered in conformance with the Board’s Charter.

      Dated: July 7, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals